Title: From Thomas Jefferson to Pierre Guide, 1 May 1791
From: Jefferson, Thomas
To: Guide, Pierre



Sir
Philadelphia May. 1. 1791.

I received last night your favor of Apr. 28. as well as those of your brother and Mr. Cathalan, and experience at the same time  regret from the accident to your vessel, and the pleasure of seeing a commencement of commerce between the dominions of his Sardinian majesty and the United states. How far the assortment you have brought may answer here, I am not merchant enough to say; but the prudent resolution of establishing yourself in America will soon enable you to assort your cargoes to the demand. No distinction being made here between the vessels of different nations, yours are of course received on an equal footing. You will soon also see Sir, that the laws of this country operate so equally on every man, as to place every one independant of the protection of another, and do for all what in other countries is done partially by the protection of the great. Hence, Sir, that protection which you are pleased to ask from me, and which should certainly be exercised, could there be occasion for it, will be limited to my good wishes for the success of your undertakings, and recommendations of you to others whenever occasions shall occur. This I shall chearfully do from motives of regard to yourself and brother, as well as wishes to see our countries connected usefully to both.—I thank you for the communication of your invoice. My wants in that way are confined to the consumption of a small family. I looked over the invoice with some eagerness in hopes of finding in it some of the kind of wine which I drank at Turin under the name of Nebiule. Should you be able, with convenience, to order, in any of your future invoices, five or six dozen bottles of that, du meilleur cru, I will take them thankfully.—I shall be glad to see you when you come to Philadelphia. In the mean time if any vessel were coming round from Baltimore to Philadelphia I should be glad to recieve the articles mentioned below, the amount of which shall be remitted to you as soon as you shall make it known to me. My object with respect to the wine being merely to distribute it here in the best houses, in order to recommend it from it’s quality, which I know to be good, and from it’s price, I will beg the favor of you to let me know at what price I may say to them that it can be procured in future.—I thank you for your particular attention to the olive trees, and I write to Messrs. Robert Gilmor & co. to ship them off immediately for Charleston.—I shall be absent from Philadelphia from the middle of this month to the middle of the next. If you could send me by the first stage (if the package will bear land—carriage) a single dozen of the Vin vieux de Nice, and the price, perhaps I may procure further orders from hence before I go. I am with great regard, Sir, your most obedt. humble servt.,

Th: Jefferson


3. douzaines de bouteilles de Vin vieux rouge de Nice. Douze livres de figues Marseillaises en boites (ou environ). Douze livres (ou environ) de Raisins sec de Smyrne.

